          Case 4:20-cv-00389-LPR Document 8 Filed 04/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

KENNETH LYNCH                                                                      PLAINTIFF
ADC #133499

v.                            Case No. 4:20-cv-00389-LPR-JTR

PARKER, Sergeant,
Saline County Jail, et al.                                                     DEFENDANTS

                                         JUDGMENT

       Consistent with the Order that was entered on this date, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice for failure to state a claim upon

which relief may be granted. The dismissal constitutes a “strike” for purposes of 28 U.S.C. §

1915(g). Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal

of this Judgment or the accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 28th day of April 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
